Warren E. Burger: We will hear arguments next in No. 78-1143, Secretary of State of the United States against Terrazas. Mr. Ryan, you may proceed whenever you are ready.
Allan A. Ryan, Jr.: Mr. Chief Justice, and may it please the Court. The Appellee in this case, Laurence Terrazas, was born in the United States in 1947. In 1970, he took an oath of allegiance to Mexico, in which he explicitly renounced his allegiance to the United States. He contends that despite this act he remains a citizen of the United States. The United States contends that by that act he expatriated himself, and is no longer a citizen of this country. The facts of the case are these. Because Appellee was born in this country of a Mexican parent, he was a citizen of this country under the Fourteenth Amendment, and a citizen of Mexico under Mexican Law. In 1968, he left this country to attend college in Mexico. In September of 1970, at age 22, he signed an application for a certificate of Mexican nationality. This application is a one-page document of three paragraphs, the most important of which reads in pertinent part, as follows. I quote "I, therefore, hereby expressly renounce United States citizenship, as well as any submission, obedience and loyalty to any foreign government, especially to that of the United States of America," or North America, depending on the translation.
Harry A. Blackmun: Mr. Ryan, what was the year?
Allan A. Ryan, Jr.: This was in 1970, Mr. Justice Blackmun. In September of 1970, he signed this application, by his own testimony. Continuing the quotation "And, furthermore, I swear adherence, obedience and submission to the Laws and Authorities of the Mexican Republic. "This application was duly submitted to the Mexican Government, and on April 3, 1971, that government issued the Appellee a certificate of Mexican nationality, which repeated that Appellee had sworn allegiance to Mexico and had renounced allegiance to any other government. Appellee received the certificate in Mexico. There matters stood for approximately four months, until August of 1971. At that time, Appellee visited the American Consulate in Monterey, Mexico, and told the Consular Officer there that he felt more Mexican than American, that he intended to stay in Mexico, and that he was concerned about holding two citizenships. The Consular Officer told the Appellee that there was nothing illegal in holding dual citizenship, but he warned Appellee not to obtain a certificate of Mexican nationality. Appellee revealed at that point that he had, in fact, received such a certificate. The Consular Officer told him that he had probably expatriated himself, but that a final determination could be made only by the Department of State in Washington. At the Consular Officer's suggestion, the Appellee took with him forms to fill out, so that a determination of his citizenship could be made, and he returned to the Consulate two months later with those papers. Because expatriation is a sensitive matter, these forms essentially consisted of three documents. First, an affidavit in which the individual describes the possibly expatriating act second, a lengthy questionnaire designed to elicit the factual background and the individual state of mind and third, a letter in which the individual can state whatever he wishes about the matter. The Appellee executed an affidavit in which he stated that his oath of allegiance to Mexico was, and I quote "My free and voluntary act, and that no influence, compulsion, force or duress was exerted upon me by any other person, and that it was done with the intention of relinquishing my United States citizenship," end quote. In the questionnaire, the Appellee gave conflicting answers. He stated that he had taken the oath, "willingly and voluntarily." He also stated, and I quote "There comes a time in everyone's life when he has to sit down and decide what he wants to do with his life. I did this and decided that my future happiness was here in Mexico. For that reason, I became a Mexican," end quote. On the other hand, the questionnaire asked, "Did you intend by this oath or affirmation to abandon your allegiance to the United States, or transfer your allegiance to the foreign state?" And the Appellee answered, "No." And in his letter he said, at one point, "By taking this oath, I did not consider that I was relinquishing my rights as an American citizen."
Warren E. Burger: When was this document signed?
Allan A. Ryan, Jr.: These documents were signed in October, I believe, of 1971. This was after the visit to the Consulate. These papers were submitted to the Department of State, which determined that Appellee had expatriated himself, under 8 U.S. Code 1481 (a)(2). That statute provides that a citizen shall lose his citizenship, by "taking an oath or making an affirmation or other formal declaration of allegiance to a foreign state." Accordingly --
John Paul Stevens: Excuse me. On the expatriating act point, the document he signed which you read really kind of contains two different thoughts, one, that he swore an oath of allegiance to Mexico, and secondly, that he renounced his United States citizenship.
Allan A. Ryan, Jr.: That's correct.
John Paul Stevens: The issues, as I understand them, would be precisely the same if the second half of the document had not been in it. In other words, it's the oath of allegiance, rather than the renunciation, that is legally significant, because it was not before a Consular Officer, is that correct?
Allan A. Ryan, Jr.: That is entirely correct, Mr. Justice Stevens. The expatriating act here is the oath of allegiance to Mexico, although we do contend that the State Department was entitled to consider the circumstances under which it was made. But the expatriating act is not the renouncing of United States citizenship, because, as you state, the statute requires that that be done in front of a United States officer, which in this case it was not.
Byron R. White: Mr. Ryan, does the record show whether he was or was not fluent in Spanish?
Allan A. Ryan, Jr.: The record shows that he was very fluent in Spanish. That was his testimony. The State Department issued the Appellee a certificate of loss of nationality, certifying that he was no longer an American citizen. When the Appellee received the certificate, he went to the Consular Officer in Mexico and asked what he could do to get his American citizenship back. The Consular Officer advised an administrative appeal within the Department of State, and Appellee took such an appeal. The Board of Appellate Review, following a hearing, issued an opinion affirming the issuance of the certificate of loss of nationality, and the Appellee then brought this action for a declaration of his citizenship. At this point, let me refer to the statute that Congress enacted to prescribe rules of evidence for proceedings such as the one Appellee commenced. It is 8 United States Code 1481(c). It provides two things, both of which the Court of Appeals held unconstitutional. First, it states that in any action where loss of United States nationality is at issue, the party claiming that such loss has occurred -- in this case, that is the Government has the burden of proving such loss by a preponderance of the evidence. The second provision proceeds on a premise that is not in the statute itself, but that the Government has always recognized, namely that no act can be expatriating unless it is done voluntarily. Thus, the second provision of the statute states that any person who performs an expatriating act -- in this case, taking an oath of allegiance to Mexico -- shall be presumed to have done so voluntarily, but the presumption may be rebutted on a showing by a preponderance of the evidence that the act was not performed voluntarily. The United States District Court for the Northern District of Illinois held a four-day trial, de novo, on the question whether Appellee had lost his citizenship. Faithful to the statute's standard, the court held that the United States had proved by a preponderance of the evidence that Appellee had taken the oath of allegiance to Mexico, and that Appellee had not rebutted by a preponderance of the evidence the presumption that such an act was voluntary. On the Appellee's appeal, the Court of Appeals for the Seventh Circuit reversed. It specifically stated that assuming the District Court had applied the proper standard or proof, the record fully supported its findings that Appellee had voluntarily taken the oath of allegiance to Mexico. And it recognized that the standards that the District Court had applied were those that the statute commanded it to apply. But the Court of Appeals held the statute unconstitutional under the Citizenship Clause of the Fourteenth Amendment. The Court of Appeals concluded that that clause, as construed by this Court in Afroyim v. Rusk, required that the Government prove by clear and convincing evidence that Appellee had voluntarily committed an expatriating act, and that he had done so with the specific intent of relinquishing his citizenship.
Byron R. White: I take it those are two different issues?
Allan A. Ryan, Jr.: Those are two different issues, Mr. Justice, in our view. The Court of Appeals remanded the case to the District Court for a determination of whether the evidence in this case met the higher standard of proof that the Court of Appeals had formulated. And the United States took this appeal to this Court. The questions that this Court must decide are three. First, whether an act of expatriation to be valid, as such, must be undertaken with a specific intent to surrender American citizenship, or whether, as we contend, a citizen may lose his citizenship, regardless of his specific intent, if he voluntarily performs an act that is both designated by Congress as expatriating and that inherently manifests a transfer of allegiance to another country, that is inconsistent with retention of American citizenship. Second, whether Congress may constitutionally provide, as it has done in 8 USUSC 1481(c), that in a lawsuit where loss of citizenship is at issue, the party claiming expatriation may prove such expatriation by a preponderance of the evidence. We submit that such a standard of proof is not inconsistent with the Citizenship Clause of the Fourteenth Amendment, and that the Court of Appeals erred in holding that it was. The third issue that this Court must decide is whether Congress may constitutionally provide, as it has done in that same statute, that an act once shown to have been done, is presumed to have been done voluntarily, unless the party claiming that no expatriation has occurred shows by a preponderance of the evidence that it was not done voluntarily. We believe that such a presumption is constitutional, at least on the assumption that expatriation does not require a showing of specific intent to surrender citizenship.
Byron R. White: I suppose if we disagreed with you on the intent in the matter, the case is over or not?
Allan A. Ryan, Jr.: If the Court disagrees with us on the intent matter --
Byron R. White: Namely, if we say that intent is essential.
Allan A. Ryan, Jr.: If the Court says that intent is essential, the case is not over, because it would still be -- Following the Court of Appeals' remand, it would still be available to show that that test was met here.
Byron R. White: But the case is over here.
Potter Stewart: The judgment of the Court of Appeals would be affirmed.
Allan A. Ryan, Jr.: The judgment of the Court of Appeals would be affirmed.
Potter Stewart: So we wouldn't reed to reach the other issues?
Allan A. Ryan, Jr.: Well, if this Court holds that specific intent is required, I think it then becomes necessary to address the other two issues, for this reason. The statute says that voluntariness must be shown by a preponderance. And it says that the voluntariness of the act is presumed, unless shown to the contrary by a preponderance. The question then would become Does voluntariness, in that context, mean specific intent? If it does mean specific intent, then the case is over in this Court. It is our contention that voluntariness does not have that meaning, and that the Court has consistently rejected any suggestion that it does.
Harry A. Blackmun: I just have before me -- so I have an advantage over you who don't have before you -- the Court's opinion in Afroyim v. Rusk. There is constant use and reuse of the phrase "voluntary renunciation." And, of course, in Afroyim, as you all know, the voting in the election in Israel was a totally voluntary act.
Allan A. Ryan, Jr.: Yes, it was. But in Afroyim the voting in a foreign election was not an act which demonstrated a transfer of allegiance to any other country. Our position is that before one looks at Afroyim one should look at Chief Justice Warren's dissent in Perez, because the Court in Afroyim specifically approved that dissent, in announcing its holding. Perez was, like Afroyim, a case where a citizen had voted in a foreign election and this Court, sharply divided, held that was sufficient to expatriate him under the statute, as an exercise of Congress' power over foreign affairs. Chief Justice Warren dissented, in a lengthy dissent, which recognized what Chief Justice Warren called the "long-recognized principle that citizenship may be lost not only by explicit renunciation, but by other actions in derogation of undivided allegiance to this country.
Harry A. Blackmun: But he held that voting in the -- He thought that voting in the Mexican elections was not an act in derogation of undivided allegiance to the United States?
Allan A. Ryan, Jr.: That is correct.
Byron R. White: And your submission is, I suppose, that if Afroyim had done two things, voted in the foreign election and sworn allegiance to another country, that he would no longer be a citizen? Do you think the Court would have upheld the one but not the other?
Allan A. Ryan, Jr.: I think that is true.
Potter Stewart: The fact is that several States, historically, have allowed aliens to vote in their elections.
Allan A. Ryan, Jr.: Including in this country up until 1928.
Potter Stewart: That's what I mean, in this country.
Allan A. Ryan, Jr.: Yes, sir.
Byron R. White: Mr. Ryan, do I correctly understand that under your submission if the CIA agent took an oath of allegiance to, say, Cuba, so he could perform his duties well, but did not intend to give up his American citizenship, he would nevertheless give up his American citizenship? Because it would be clearly an oath of allegiance, a specific expatriating act.
Allan A. Ryan, Jr.: In a situation where he was doing it in an undercover capacity --
Byron R. White: Yes, but he did it voluntarily, just as this man did.
Allan A. Ryan, Jr.: Well, I would have some question as to whether it would be voluntary in that case, because it would be done in the course of his official duties. And it may have been something that he was directed to do.
Warren E. Burger: Wouldn't it be vulnerable also to the suggestion that it was not a real, not a genuine act?
Allan A. Ryan, Jr.: I think it could be subject to that very narrow category of extrinsic means of showing that it was not a free and voluntary act.
John Paul Stevens: What if in this case, when he signed this piece of paper down in Mexico, he had put a little asterisk and said, "P. S. I don't intend to give up my United States citizenship"?
Allan A. Ryan, Jr.: If that were the case, I think that the State Department, on reviewing that sort of submission, would say to him, "Look, you can have one or the other. You can be a Mexican citizen or an American citizen. Which shall it be? You cannot take this oath --"
John Paul Stevens: But what if they hadn't said anything to him, but that's just the evidence. He says at the bottom, "I didn't intend I intended to swear allegiance to Mexico, but I didn't intent to give up my U.S. citizenship"?
Allan A. Ryan, Jr.: I think what the State Department would do in that situation, if they were -- In the first place, it would be done, if the individual wanted, with a hearing, at least at the appeal stage. So they would have the opportunity to have this evidence. But if it were contradictory in that nature, they would --
John Paul Stevens: I thought your position was that intent was irrelevant, that if he signs this piece of paper, his intent is irrelevant.
Allan A. Ryan, Jr.: That is our position.
John Paul Stevens: Then if he put that at the bottom, that P. S. at the bottom, you would say it is irrelevant?
Allan A. Ryan, Jr.: If it was clearly his -- If that was his understanding, yes, I would say that it would be irrelevant. But the problem is that the State Department does not want to go around revoking --
Byron R. White: But your submission, your basic submission is here, it doesn't make any difference what his intent was, I take it, even if you conceded that he did not intend to give up his United States citizenship, he nevertheless has done so by swearing allegiance to Mexico.
Allan A. Ryan, Jr.: That is our position.
Potter Stewart: But the fact is he already was a citizen of Mexico, wasn't he?
Allan A. Ryan, Jr.: Yes, he was, by birth.
Potter Stewart: As well as a citizen of the United States.
Allan A. Ryan, Jr.: Correct.
Warren E. Burger: You said he was born in the United States.
Allan A. Ryan, Jr.: His father was a Mexican citizen, and under Mexican law, he therefore was also a citizen.
Warren E. Burger: So he had dual citizenship at the time he made the renunciation?
Allan A. Ryan, Jr.: Yes, that is correct, Mr. Chief Justice.
Warren E. Burger: We will resume there at 1:00 o'clock.